Citation Nr: 0905874	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-22 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

2.  Entitlement to service connection for hypertension, 
including secondary to service-connected post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a disability rating higher than 50 percent 
for the PTSD.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
September 2005 and June 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

As support for his claims, the veteran testified at a hearing 
at the RO in November 2008 before the undersigned Veterans 
Law Judge (VLJ) of the Board, also referred to as a Travel 
Board hearing.

The Board is remanding the TDIU claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
additional development and consideration.




FINDINGS OF FACT

1.  In a September 1972 decision, the RO denied the veteran's 
initial claim for service connection for a low back disorder 
because, although his service treatment records showed he had 
complained of back pain in April 1971, there was no evidence 
of any chronic residual low back disability during the 
remainder of his service or during a VA compensation 
examination about a year later.  The RO notified him of that 
decision in October 1972, and he did not appeal.

2.  The additional evidence received since that September 
1972 rating decision does not relate to an unestablished fact 
necessary to substantiate this claim and does not raise a 
reasonable possibility of substantiating this claim.

3.  The veteran's PTSD is manifested by anger management 
issues, depression, nightmares, difficulty sleeping, 
irritability, memory problems, startle response, intrusive 
memories of his military experiences, concentration problems, 
resentment against Southeast Asians, isolation, 
hypervigilance, excessive startle response, and avoidance 
behavior.  

4.  The August 2004 VA compensation examiner indicated the 
veteran had chronic, moderate PTSD, recurrent and chronic 
major depressive disorder.  This examiner further indicated 
the veteran's social and occupational functioning was 
impaired by his PTSD symptoms.  The August 2004 and more 
recent June 2007 VA examiners assigned Global Assessment of 
Functioning (GAF) scores of 48-52 and 50-55, respectively, 
indicating moderate-to-serious social and occupational 
impairment.  

5.  The preponderance of the evidence shows the veteran did 
not have hypertension during service or until many years 
after his discharge, and that the condition is unrelated to 
his service, including to his service-connected PTSD.




CONCLUSIONS OF LAW

1.  The September 1972 RO decision that denied service 
connection for a low back disorder is final.  
38 U.S.C.A. § 7105 (West 2007); 38 C.F.R. §§ 20.302, 20.1103 
(2008).

2.  New and material evidence has not been submitted since 
that decision to reopen this claim.  38 U.S.C.A. §§ 5107, 
5108 (West 2007); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2008).

3.  Resolving all reasonable doubt in the veteran's favor, 
the criteria are met for a higher 70 percent rating for his 
PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2007); 38 C.F.R. §§ 
4.1-4.14, 4.130, Diagnostic Code 9411 (2008).

4.  The veteran's hypertension was not incurred in service, 
may not be presumed to have been incurred in service and is 
not proximately due to, the result of, or aggravated by his 
service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO in April 2005, February 2006 and April 2007:  (1) 
informed the veteran of the information and evidence not of 
record that was necessary to substantiate his claims; (2) 
informed him of the information and evidence that VA would 
obtain and assist him in obtaining; and (3) informed him of 
the information and evidence he was expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

The RO also sent a VCAA notice letter in September 2008 to 
comply with 
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Specifically with regards to the veteran's claim for a higher 
rating for his PTSD, section 5103(a) requires, at a minimum, 
that VA notify him that to substantiate this claim, he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of this 
disability and the effect this worsening has on his 
employment and daily life.  Further, if the Diagnostic Code 
under which this disability is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by him demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life 
(such as a specific measurement or test result), VA must 
provide him at least general notice of that requirement.  
Additionally, he must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent (i.e., noncompensable) to as much as 
100 percent, depending on the disability involved, based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43.



As well, the RO complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
complied with the requirements in Dingess when it sent VCAA 
notice letters in April and October 2007 discussing the 
downstream disability rating and effective date elements of 
the claims and then went back and readjudicated the claims in 
the October 2007 supplemental statement of the case (SSOC).  
This is important to point out because the Federal Circuit 
Court recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

And specifically with respect to the preliminary issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for a low back 
disorder, the Board finds that the RO's February 2006 VCAA 
letter complies with the decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In this decision, the Court held that, 
in addition to notifying the veteran of the evidence and 
information necessary to prove his underlying claim for 
service connection, he also must be notified of the evidence 
and information necessary to reopen his claim on the basis of 
new and material evidence.  That is to say, VA must apprise 
him of the evidence necessary to substantiate the element or 
elements of the claim that were found insufficient in the 
previous denial.  Kent, 20 Vet. App. at 10-11.  


VA's Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial.  VA Gen. 
Couns. Mem., para. 2, 3 (June 14, 2006).

Here, even if arguably there is any deficiency in the notice 
to the veteran or the timing of the notice it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  He has been represented 
throughout his appeal by an accredited veteran's service 
organization, Disabled American Veterans (DAV), which 
presumably is knowledgeable of the requirements for him to 
establish his entitlement to service connection for 
hypertension, to reopen his claim for service connection for 
a low back disorder, and to obtain a higher rating for his 
service-connected PTSD.  Indeed, they made arguments during 
the recent hearing directly addressing the requirements for 
obtaining each of these VA benefits.



VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2007) and 38 C.F.R. § 3.159(c) 
(2008).  In a claim to reopen, VA's responsibility extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is then not new and material, 
the claim is not reopened, and VA's duties have been 
fulfilled.  VA does not have a duty to provide the veteran a 
VA examination if the claim is not reopened.  See 38 U.S.C. 
§ 5103A(f) (West 2007); 38 C.F.R. § 3.159(c)(4)(C)(iii) 
(2008).  And this is the situation with the claim for a low 
back disorder, inasmuch as the Board is not reopening this 
claim.

As for his PTSD, VA furnished the veteran compensation 
examinations for that condition - first to determine the 
etiology of it and then its severity.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

There is no evidence, however, suggesting the veteran had 
hypertension while in the military or that this condition is 
secondary to his service-connected PTSD.  Instead, the only 
evidence suggesting an etiological link between these claimed 
conditions and his military service is his unsubstantiated 
lay allegations.  These statements are insufficient to 
trigger VA's duty to provide an examination; VA is not 
obligated to provide an examination for a medical nexus 
opinion where, as here, the supporting evidence of record 
consists only of a lay statement.  See Duenas v. Principi, 
18 Vet. App. 512, 519 (2004).  

II.  Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for a Low Back Disorder

The veteran believes his low back disorder is a result of a 
fall from being chased by bees during his military service.  
But the Board must first determine whether new and material 
evidence has been submitted to reopen this claim since the RO 
previously considered and denied this claim in September 
1972, and he did not timely appeal that earlier decision.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

Governing Statutes, Regulations, and Case law for New and 
Material Evidence

When the Board or the RO has previously denied a claim, and 
the decision was not appealed, the claim may not thereafter 
be reopened unless and until new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2007); 38 C.F.R. 
§§ 3.156, 20.1100, 20.1103 (2008).

The VCAA stipulates that nothing in the Act shall be 
construed to require VA to reopen a claim that has been 
disallowed except when the claimant presents or secures new 
and material evidence, as described in 38 U.S.C.A. § 5108.  
38 U.S.C.A. § 5103A(f) (West 2007).

The implementing regulations redefine "new and material 
evidence" and clarify the types of assistance that VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b) and (c).  
These specific provisions are applicable only to claims filed 
on or after August 29, 2001.  The veteran filed his petition 
to reopen after this date, in October 2005, so the Board will 
apply the new provisions of what constitutes new and material 
evidence.

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.



In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is also material.  The credibility of new evidence 
is assumed for the limited purpose of determining whether it 
is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  
But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

The relevant evidence on file at the time of the RO's 
September 1972 decision consisted of the veteran's service 
treatment records (STRs), the report of an August 1972 VA 
compensation examination, and personal statements from the 
veteran.  The RO denied his claim because, although his STRs 
showed he had complained of back pain - including in April 
1971, there was no evidence of any chronic residual low back 
disability during the remainder of his service or during a VA 
compensation examination about a year later.  Instead, the 
evidence then of record only indicated he had twice 
complained of low back pain during service, but that X-rays 
taken at that time were negative.  The RO notified him of 
that decision in October 1972.  And since he did not appeal, 
that 1972 decision is final and binding on him based on the 
evidence then of record and not subject to revision on the 
same factual basis.  See 38 U.S.C.A. § 7105(c); see also 
38 C.F.R. §§ 20.302, 20.1103.

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.



Here, the evidence that must be considered in determining 
whether there is a basis for reopening the veteran's claim is 
the evidence that has been added to the record since the 
final and binding September 1972 rating decision.  Since that 
decision, he has submitted treatment records from the VA 
Medical Center (VAMC) in Fresno, California, dated from 
September 1992 to April 2007; the reports of VA examinations 
in March 1993, August 2004, and June 2007; private treatment 
records from Dr. M.S. dated from April 1999 to May 2005; a 
July 2004 statement from R. S., Branch Manager of White Cap 
Pro-Contractor Supplier; a 2005 W-2 and earnings summary from 
White Cap Industries; a report from Sedgwick Claims 
Management Services dated in June 2006; and statements from 
his representative and other lay statements.

In particular, the records show the veteran sustained a 
civilian work-related injury in October 2004.  A subsequent 
MRI at Woodward Park Radiology later that same month revealed 
evidence of consequent disability involving the cervical 
(i.e., neck) segment of his spine, rather than the lumbar 
(low back) segment - including small disc extrusions at the 
levels of C3-4, C5-6, and mild compression of the cord on the 
right.  The additional evidence received since the RO's 
September 1972 decision does not mention any chronic 
residuals of a low back disorder or, for that matter, any low 
back disability in general.  Instead, these additional 
records concern other, unrelated disabilities.  So just as 
when his claim was denied in September 1972, this additional 
evidence is insufficient to show he had chronic residuals of 
a low back disorder during service, within a year of his 
discharge from service, or even now.  See Struck v. Brown, 9 
Vet. App. 145 (1996).  Of equal or even greater significance, 
there also remains no medical nexus opinion suggesting his 
current cervical spine disorder bears any relationship 
whatsoever to his military service, including to his two 
complaints of low back pain during service.  See Hickson v. 
West, 11 Vet. App. 374, 378 (1998) and Spalding v. Brown, 
10 Vet. App. 6, 11 (1996).  Indeed, to the contrary, the 
additional evidence indicates this condition is a result of 
an intercurrent injury that he sustained in October 2004 at 
his civilian job, so totally unrelated to his military 
service.  And there is no medical evidence supporting the 
notion, as he claimed during his hearing, that the October 
2004 intercurrent injury aggravated his already existing low 
back disorder.

So although this additional evidence is "new" in the sense 
that it was not on file for consideration at the time of the 
prior September 1972 rating decision, it is nonetheless 
immaterial because it does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for a low back disorder and does not raise a 
reasonable possibility of substantiating this claim.  

The only other evidence in support of the veteran's petition 
to reopen his claim consists of his lay statements.  And in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  Indeed, in 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."  Further, the veteran merely reiterates arguments he 
made before the RO denied his claim in September 1972 - that 
he sustained injuries from a fall in April 1971 and had 
received treatment for back pain on two occasions during 
service, and therefore, should be presumptively service 
connected for this condition even though this condition did 
not manifest during service as "chronic" (meaning resulting 
in a permanent residual disability) or to a compensable 
degree within a year after his service ended.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
So simply repeating this same argument is not new evidence.  
Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing 
testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final 
disallowance of the claim is not new evidence).  See also 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

In conclusion, the veteran has not submitted new and material 
evidence since the prior, final and binding, September 1972 
rating decision that initially denied his claim for service 
connection for a low back disorder.  Therefore, the Board 
must deny his petition to reopen this claim.  In the absence 
of new and material evidence, the benefit of the doubt rule 
does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).



III.  Whether the Veteran is Entitled to a Disability Rating 
Higher than 
50 Percent for his PTSD

VA determines ratings for service-connected disabilities by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, VA assigns the higher evaluation 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, VA resolves any reasonable doubt in favor of 
the veteran.  38 C.F.R. § 4.3.  

VA must take into account the veteran's entire medical 
history and circumstances when determining the appropriate 
rating.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  A recent Court decision held that in 
determining the present level of a disability for any 
increased-evaluation claim, the Board must consider whether 
the rating should be "staged".  See Hart v. Mansfield, 21 
Vet. App. 505 (2007) (extending this practice of 
contemplating a "staged" rating to cases even involving 
already established ratings where the veteran wants a higher, 
i.e., increased evaluation); compare and contrast with a 
prior decision, Fenderson v. West, 12 Vet. App. 119 (1999) 
(where the Court initially limited this practice to when a 
veteran timely appeals his initial rating, requiring that VA 
adjudicators consider whether his rating should be "staged" 
to compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).  In other words, for an established claim under Hart 
or an initial claim under Fenderson, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating 
claim is from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  See 
Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under this code, VA assigns a 50 
percent rating where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A higher 70 percent evaluation requires severe occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking and mood 
due to symptoms such as spatial disorientation, neglect of 
personal appearance and hygiene, difficulty adapting to 
stressful circumstances and an inability to establish and 
maintain effective relationships.

An even higher 100 percent evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).



Analysis

Applying these criteria to the facts of this case, the Boards 
finds that the medical and other evidence supports assigning 
a higher 70 percent rating for the Veteran's PTSD, but no 
greater.

VA furnished a compensation examination in August 2004 to 
determine the then current severity of the Veteran's PTSD.  
The examiner reviewed the Veteran's pertinent medical and 
other history.  During the examination, the Veteran reported 
that his wife had divorced him and that he had been 
terminated from his job at the U.S. Post Office for 
misappropriating funds.  He indicated that he was anxious, 
tense and angry all the time at work.  While his anger at 
work predated his divorce, it aggravated his depression.  His 
PTSD symptomatology included anger problems, irritability, 
mood swings, depression, nightmares 3-4 times per week, 
flashbacks, avoidance behavior, difficulty sleeping, 
hypervigilance, excessive startle response and hearing 
voices.  He had experienced difficulty relating to both of 
his children since the divorce.  He indicated that his 
relationship with his ex-wife was better and now he enjoys 
spending time with his girlfriend.  He also noted that he 
wants to continue working, but that he resents his co-
workers.  

Objective mental status evaluation indicated an anxious and 
tense individual.  There was no impairment in thought 
processes or communication, except for some decrease in 
concentration.  He had no overt psychosis or delusions or 
hallucinations, although he showed strong referential 
thinking and had hypnagogic hallucinations.  He did not lose 
control of his temper during the examination.  He did not 
exhibit any type of inappropriate behavior.  He did not have 
any suicidal or homicidal intent.  He was oriented to time, 
place and person.  He did show some short-term memory and 
concentration problems.  He had some ritualistic behavior in 
terms of a nightly perimeter search.  The rate and flow of 
his speech was logical, coherent and relevant.  He did not 
exhibit panic attacks.  He did exhibit depression and had 
comorbid depression with his PTSD.  He had impaired impulse 
control, as well.  



The diagnosis was PTSD and major depression, recurrent, 
moderate in degree.  The major depressive disorder was mainly 
comorbid and coexisting since 1987.  In addition, the 
examiner noted the Veteran's psychosocial and environmental 
factors clearly conflict with his employment and the fear of 
losing his job.  His recent divorce also had created 
stressors for him in terms of his relationships with his 
children.  The examiner assigned a GAF score between 50 and 
55, indicating moderate-to-serious social and occupational 
impairment.

VA furnished another compensation examination in June 2007 to 
reassess the severity of the Veteran's PTSD.  The examiner 
noted the claims file was not available for review of the 
pertinent medical and other history.  During the examination, 
the Veteran said he had been unemployed since January 2005 
due to an on-the-job injury while working as a truck driver.  
He reiterated his history of PTSD symptomatology which was 
similar to his previous examination.  He denied any auditory 
hallucinations, thought broadcasting or insertion.  He also 
denied any current manic symptoms, obsessive compulsive or 
ritualistic behaviors that interfere with his day-to-day 
functioning.  He also denied any suicidal or homicidal 
ideations.

Objective mental status evaluation found the Veteran 
cooperative, but tense.  His eye contact was fair.  His 
speech was circumstantial, but his overall speech was clear 
and coherent.  He was alert and oriented to person, place, 
time and situation.  His attention was intact.  His overall 
insight and judgment were appropriate.  His affective status 
was quite restricted and tense.  His concentration and task 
completion were adequate and his reality contact was intact.  
The examiner diagnosed PTSD and assigned a GAF score of 48-
52, again indicating 
moderate-to-severe (serious) social and occupational 
impairment.  

Moreover, VA outpatient treatment records show GAF scores of 
50 and 55 in June 2004, April 2005 and January 2006.  As 
such, these records also confirm the Veteran's PTSD causes 
moderate-to-severe (serious) social and occupational 
impairment.  

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the DSM-IV, p. 32).  
And according to the Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), GAF scores ranging from 41 to 
50 reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  For comparison, 
higher GAF scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  VA's Rating Schedule 
employs nomenclature based upon the DSM-IV, which includes 
the GAF scale.  See 38 C.F.R. § 4.130.

Considering this medical and other evidence in its totality, 
it indicates the veteran also has been diagnosed with 
depressive disorder.  This condition, unlike his PTSD, is not 
service connected.  But the August 2004 VA examiner indicated 
the depression is at least partially associated with the PTSD 
(comorbid and coexisting since 1987 or thereabouts).  And 
when, as here, it is impossible to separate the effects of a 
service-connected disability from a condition that has not 
been service connected, reasonable doubt must be resolved in 
the veteran's favor and the symptoms in question attributed 
to the service-connected disability, which again, here, is 
the PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).

Since filing his claim for a higher rating for his PTSD, the 
two relevant VA examinations (in August 2004 and June 2007) 
have assigned GAF scores of 
50-55 and 48-52 - indicating, according to the DSM-IV, 
moderate-to-serious social and occupational impairment.  The 
August 2004 VA examiner diagnosed chronic, moderate-to-severe 
PTSD and chronic and recurrent major depressive disorder.  
Indeed, this examiner opined that the veteran's PTSD 
symptomatology caused great difficulty in his ability to 
maintain employment.  And a GAF score in the 41-50 range 
contemplates the Veteran is "...unable to keep a job."  
Moreover, the Veteran recently had been divorced, causing 
additional stress on his relationship with his children.

GAF scores, like an examiner's assessment of the severity of 
the condition, must be considered in light of the actual 
symptoms of the veteran's disorder, which provide the primary 
basis for the rating assigned.  See 38 C.F.R. § 4.126.  
Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  See Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  But that said, the use of the 
term "such as" in the general rating formula for mental 
disorders in § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of symptoms, or their effects, that would justify a 
particular rating.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  That is to say, it is not required to find 
the presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.  The evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
symptoms provided in that diagnostic code.  Id., at 443.  
Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV.  Id.  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause an 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in a particular diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Id.



Here, the August 2004 VA examiner described the veteran's 
PTSD as moderate-to-severe and provided a GAF score of 48-52, 
also indicating moderate-to-severe social and occupational 
impairment.  As well, the examiner explicitly stated that 
the veteran's social and occupational functioning had been 
compromised by his PTSD symptoms.  So these findings were an 
acknowledgement that the PTSD was having a significant impact 
on his psycho-functional status and quality of life from a 
social and occupational viewpoint.  However, neither the 
August 2004 nor the June 2007 VA examiners indicated the 
veteran had any impairment in reality testing or any then 
current suicidal or homicidal ideation - although he perhaps 
had in the past.  Moreover, his divorce in 2004 caused 
additional stress in his life, as did his civilian work-
related work injury in January 2005 that resulted in 
temporary total cervical spine disability.  He apparently had 
returned to work following his earlier admission during his 
August 2004 VA examination that he had been fired from a 
prior job with the U.S. Postal Service over accused theft 
(misappropriating funds).  These stressors in his life had 
exacerbated his depression, which, as mentioned, has been 
found to be comorbid and coexisting with his PTSD 
symptomatology.

So, in sum, the veteran's PTSD and depressive symptoms on the 
whole, as reported by the medical records and his statements, 
show he is entitled to a higher 70 percent rating, especially 
resolving all reasonable doubt in his favor.  38 C.F.R. 
§§ 4.3, 4.7.  But since his PTSD and associated depression 
have not been more than 70-percent disabling at any time 
since one year before filing his claim for an increased 
rating, his rating may not be "staged" beyond this extent.  
See Hart supra.

IV.  Whether the Veteran is Entitled to Service Connection 
for Hypertension, Including Secondary to his Service-
connected PTSD

The veteran contends his hypertension is directly 
attributable to his military service or, alternatively, is 
proximately due to, the result of, or aggravated by his 
service-connected PTSD - thereby warranting secondary 
service connection.  For the reasons and bases discussed 
below, however, the Board finds that the preponderance of the 
evidence is against his claim, so it must be denied.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition, certain chronic conditions, such as 
hypertension, will be presumed to have been incurred in 
service if manifested to a compensable degree of at least 
10-percent disabling within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Also, disability that is proximately due to or results from 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition and also service connected.  See 38 C.F.R. § 
3.310(a).  As well, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, he shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Other disorders diagnosed after discharge may still be 
service connected if all the evidence, including relevant 
service records, establishes the disorder was incurred in 
service. 38 C.F.R. § 3.303(d).

There is the required medical evidence of current 
hypertension.  Treatment records from the Fresno VAMC show 
the Veteran's first diagnosis of hypertension occurred in 
July 2004.  At his VA examination in August 2004, however, he 
stated that his hypertension had initially manifested 
earlier, in 2003.  The regulatory definition of hypertension 
is persistently elevated blood pressure readings; 38 C.F.R. § 
4.104, DC 7101, defines hypertension as diastolic blood 
pressure predominantly 100mm or greater, or isolated systolic 
hypertension with systolic blood pressure predominantly 160mm 
or greater.  Since the Veteran has the required diagnosis of 
hypertension, the determinative issue is whether his 
hypertension is attributable to his military service, 
including by way of his already service-connected PTSD.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

In evaluating this issue as to the likely etiology of the 
hypertension, all relevant evidence has been considered - 
both from during service and during the many years since.  
Concerning first the evidence during the veteran's military 
service, his service treatment records (STRs) are 
unremarkable for any indication of hypertension, either in 
the way of a pertinent complaint, persistently elevated 
blood pressure, or diagnosis.  The blood pressure reading 
taken during his October 1971 examination for separation from 
service was 116/72 (systolic/diastolic), so within normal 
limits.  Thus, in the absence of hypertension in service, the 
service medical records provide evidence against the claim.  
See Struck v. Brown, 9 Vet. App. 145 (1996).



There also is no indication of hypertension - certainly to a 
compensable degree of at least 10-percent disabling, within 
one year after the Veteran's service ended.   In this regard, 
his blood pressure was 112/68 at a VA compensation 
examination in August 1972, so again well within normal 
limits.  In sum, this evidence goes against finding this 
condition was either directly or presumptively incurred in 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309.

Moreover, by his own admission, the Veteran did not initially 
receive a diagnosis of hypertension until many years after 
service (during 2003 at the very earliest).  This intervening 
lapse of so many years between his separation from military 
service and the first manifestation for this claimed disorder 
is probative evidence against his claim.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran, however, still may establish his entitlement to 
service connection for hypertension if there is competent 
medical evidence otherwise linking this condition to his 
military service, including by way of his already service-
connected PTSD.  See 38 C.F.R. § 3.303(d); Hickson v. West, 
12 Vet. App. 247, 253 (1999) (medical nexus requirement for 
service connection consists of a link between current 
disability and an identifiable in-service disease or injury).

As noted, the earliest record showing a possible 
manifestation of hypertension is a July 2004 VA treatment 
record.  When examined, the veteran had a blood pressure 
reading of 110/80 (so within normal limits), but nonetheless 
received a diagnosis of hypertension.  He had blood pressure 
of 128/82 in February 2005 and 146/86 in April 2005, also at 
most borderline hypertensive.  But regardless, there was 
never any indication, or for that matter even suggestion, 
that his hypertension dates back to his military service or 
that it is attributable to his service-connected PTSD.



During his recent November 2008 hearing, the veteran 
testified there was a statement in the file (from a 
psychologist at a local Vet Center) linking the hypertension 
to the service-connected PTSD.  But there is no such 
statement in the claims file.  Hence, this contention, though 
under oath, is of minimal probative value as "the connection 
between what a physician said and the layman's account of 
what he purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Thus, there is no indication of the onset of hypertension in 
service, or within the one-year presumptive period following 
service, or evidence otherwise suggesting this condition - 
first diagnosed many years after service - began during 
service, within one year after, or was caused or aggravated 
by the service-connected PTSD.  Accordingly, there is no 
competent evidence directly linking this condition to the 
Veteran's military service or secondarily to his PTSD.  
Moreover, since, for the reasons and bases discussed, the 
preponderance of the evidence is against the claim, there is 
no reasonable doubt to resolve in his favor, and his claim 
must be denied.  38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

As there is no new and material evidence, the petition to 
reopen the claim for service connection for a low back 
disorder is denied.

A higher 70 percent rating is granted for the PTSD, subject 
to the statutes and regulations governing the payment of VA 
compensation.

The claim for service connection for hypertension, including 
as secondary to the service-connected PTSD, is denied.




REMAND

In other testimony during his November 2008 hearing, the 
Veteran claimed he had been unable to obtain or maintain 
substantially gainful employment since January 2005 because 
of the severity of his service-connected PTSD and, therefore, 
is entitled to a TDIU.  He said that, although his employment 
had ended in January 2005 because of other, unrelated 
disability (namely, the injury to his cervical spine at his 
civilian job), he nevertheless had been unable to obtain 
another job during the years since because of the severity of 
his PTSD.  He said he can no longer drive a truck, and that 
is the only thing he has been trained to do.

The Veteran will be entitled to a TDIU upon establishing he 
is in fact unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his 
service-connected disability.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be 
given to his level of education, any special training, and 
previous work experience in making this determination, but 
not to his age or impairment from disabilities that are not 
service connected (i.e., unrelated to his military service).  
See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities - provided 
there is one disability ratable at 60 percent or more, or, if 
more than one disability, at least one disability ratable at 
40 percent or more and a combined disability rating of 70 
percent.  38 C.F.R. § 4.16(a).

Since the veteran now has a higher 70 percent rating for his 
PTSD, a 10 percent rating for his tinnitus, and 0 percent 
ratings for his malaria and bilateral hearing loss, he 
satisfies the threshold minimum rating requirements of 
§ 4.16(a) for consideration of a TDIU, that is, without 
resorting to extra-schedular consideration under 38 C.F.R. 
§ 4.16(b).

The record shows the Veteran was employed at the U.S. Postal 
Service for 18 years until he was terminated for 
misappropriating funds.  In addition, he worked for two years 
at a concrete company.  After that, he found another job as a 
truck driver for White Cap Industries for about 10 years 
until he had an intercurrent work-related injury to his 
cervical spine in October 2004.  According to a VA Form 21-
4192, he was on temporary total disability at White Cap 
Industries - presumably as a result of that intercurrent 
work-related injury.

In his November 2008 hearing testimony, the Veteran indicated 
he had not worked since January 2005.  A W-2 Form for tax 
year 2005 shows income of only $484 from White Cap 
Industries.  Indeed, the August 2004 VA examiner rather 
contemporaneously had indicated the Veteran was having great 
difficulty maintaining employment.  Moreover, a letter signed 
by VA employees M.J.C., MSW, and J.R.B., MA, in January 2006 
notes the Veteran had "occupational 
difficulty/unemployable" due to his PTSD and marital 
problems.  Other VA letters signed by these persons in June 
2004 and April 2005 provide further evidence of his 
occupational difficulties.  Although the Veteran indicated 
during his June 2007 VA examination that he was unemployed 
due to the civilian work-related injury, he contended during 
his November 2008 hearing that he could no longer work due to 
the severity of his service-connected PTSD, irrespective of 
that injury, even had it not occurred.

Thus, there needs to be some additional medical comment as to 
whether the veteran was/is incapable of obtaining and 
maintaining substantially gainful employment because of the 
severity of his service-connected PTSD - now rated as 70-
percent disabling, with additional consideration of his other 
service-connected disabilities that are rated far lower.  See 
38 C.F.R. §§ 3.321(b)(1) and 4.16(a).  See also Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995); Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Sanchez-Benitez v. West, 13 Vet. App. 282, 
287 (2000).



VA has not provided the Veteran a VA examination to determine 
whether his service-connected disability renders him 
incapable of obtaining and maintaining substantially gainful 
employment.  Neither the August 2004 VA examiner nor the June 
2007 VA examiner provided an opinion concerning whether the 
veteran is indeed unable to obtain and maintain substantially 
gainful employment due to his service-connected PTSD and 
other service-connected disabilities.  See Beaty v. Brown, 
6 Vet. App. 532 (1994)

There remains for consideration, however, whether the Veteran 
is indeed unemployable or just not working or refusing to 
work.  By all accounts, he had a serious cervical spine 
injury which prevented him from working for a while, but as 
noted in an April 2006 VA Form 21-4192, he received temporary 
total disability - indicating that he could recover and 
return to work at some point in the future.  There is no 
disputing his service-connected PTSD interferes with and, 
indeed, perhaps even altogether precludes some types of work.  
This is evident from his GAF score in the 41-50 range, which, 
according to DSM-IV (and the reason the Board increased the 
rating for his PTSD from 50 to 70 percent), indicates he is 
"...unable to keep a job."  But there is no indication his 
disability would prevent him from obtaining other types of 
work that is nonetheless still substantially gainful.  As the 
Court has stated, the record must reflect some factor that 
takes a particular case outside the norm in order for a claim 
for individual unemployability benefits to prevail.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The mere fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  Id. The question is whether he is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.



While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful 
employment."  And in this context, the Court noted the 
following standard announced by the United States Federal 
Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):


It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  
The question must be looked at in a 
practical manner, and mere theoretical 
ability to engage in substantial gainful 
employment is not a sufficient basis to 
deny benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See also, 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
That is, a veteran may be considered as unemployable upon 
termination of employment that was provided on account of 
disability or in which special consideration was given on 
account of the same.  See 38 C.F.R. § 4.18.

As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994), the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  See, 
too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

Since there is conflicting information concerning whether the 
veteran is capable of obtaining and maintaining substantially 
gainful employment, VA should schedule a compensation 
examination to determine whether he is currently unable to 
obtain and maintain substantially gainful employment on the 
basis of his service-connected PTSD and other service-
connected disabilities.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (VA will provide a medical examination 
or obtain a medical opinion based upon a review of the 
evidence of record if VA determines it is necessary to decide 
the claim).

Accordingly, the TDIU claim is REMANDED for the following 
additional development and consideration:

1.  Schedule the veteran for an 
appropriate VA medical examination to 
determine whether he is currently 
incapable of securing and maintaining 
substantially gainful employment because 
of his service-connected PTSD and other 
service-connected disabilities 
(tinnitus, malaria, and bilateral hearing 
loss).

In offering this opinion the examiner 
must consider the degree of interference 
with ordinary activities, including in 
particular capacity for employment, 
caused solely by the veteran's service-
connected disabilities, or instead, 
whether he can no longer work because of 
his civilian work-related injury to his 
cervical spine.  


The examiner must consider the veteran's 
ability (or inability) to work as a truck 
driver, or in other professions 
consistent with his level of education, 
training, and experience.  Consider also 
whether he is only employable under 
certain circumstances, such as if only 
allowed certain accommodations or other 
special considerations.  Additionally, if 
it is determined he is indeed incapable 
of obtaining or retaining substantially 
gainful employment, the examiner should 
estimate and state the approximate date 
of onset of this total occupational 
impairment.

It is absolutely imperative that the VA 
examiner, whoever designated, has access 
to and reviews the claims file, including 
a copy of this remand, for the veteran's 
pertinent medical and occupational 
history.

2.  Review the claims file.  If the 
report of the evaluation does not contain 
a sufficient response to the question 
posed, take corrective action.  38 C.F.R. 
§ 4.2 (2006); Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  Then readjudicate the veteran's claim 
for a TDIU in light of the additional 
evidence.  If this claim is not granted 
to his satisfaction, send him and his 
representative a SSOC and give them time 
to respond to it before returning the 
file to the Board for further appellate 
consideration of this remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


